 UNION HOSPITALOF NEW BEDFORD,INC.371Union Hospital of New Bedford,Inc. andBuildingService Employees'International Union,Local 254,AFL-CIO,Petitioner.Case 1-RC-11172November 1, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Stephen S. Lewen-berg on July 15, 1970. Pursuant to Section 102.67 oftheNational Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.The Employer operates a proprietary hospital inNew Bedford, Massachusetts. The Petitioner seeks aunit of all the laboratory technicians employed by theEmployer, but excluding all other employees, admin-istrative employees, guards, and supervisors as de-fined in the Act. The Employer takes the position thatthe only appropriate unit is one including all hourlynonsupervisory employees. There is no bargaininghistory for any of the hospital employees.)The record shows that the Employer providescomplete hospital care. In providing these services,the hospital, as it appears from the record, employs265 hourly paid employees. The laboratory is admin-istratively part of the pathology department which, inaddition to the nine laboratory technicians involvedherein, employs two EKG technicians, two clericals,and a laboratory aide. The department is headed by apathologist under whom there is a supervisor whoimmediately supervises all department employees,including the laboratory technicians.Laboratory technicians perform various tests in-cluding blood, urine, body fluids, and body functions.They are provided with on the job training with nospecial education required. The technicians performtheir duties not only in the laboratory but also in otherparts of the hospital, including the recovery room, theoperating room, central supply, X-ray department,and records department. They share the same benefitsasother hourly paid employees such as othertechnicians, nurses, aides, clericals, and maintenancemen.Upon the facts set forth above and the entire recordin this case, we conclude that the unit of laboratorytechnicians sought herein is not composed of adistinct and homogeneous group of employees withinterests separate from those of other employees, andhence is not an appropriate unit. Accordingly, as noquestion affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act, we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.1We reject the Petitioner's contention that ahistory ofbargaining forthe laboratorytechnicians has been establishedby the fact that they hadbanded together in a loose coalition to present their grievances tomanagement.186 NLRB No. 56